Citation Nr: 0212695	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for revocation of the forfeiture declared 
against the appellant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, LJ, and AB


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The record reflects that the veteran had recognized service, 
and that he was killed in action.  Also, the record reflects 
that the appellant was the veteran's spouse at the time of 
his death.

By a September 1973 decision, it was determined that the 
appellant had forfeited her rights to VA benefits due to acts 
of fraud.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

The appellant provided testimony at a personal hearing before 
personnel at the RO in July 2001, a transcript of which is of 
record.  In addition, the record reflects that the appellant 
had initially requested a hearing before a Member of the 
Board in conjunction with this appeal.  However, at the July 
2001 personal hearing, she explicitly indicated that she no 
longer desired such a hearing.  (Transcript p. 7).  In short, 
her request for a hearing before a Member of the Board has 
been withdrawn.  38 C.F.R. § 20.704(e).





FINDINGS OF FACT

1.  By an September 1973 decision, it was determined that the 
appellant had forfeited her right to VA benefits as a result 
of her fraudulent statements regarding her marital 
relationship with BA.  The appellant was informed of this 
decision, including her right to appeal, but did not appeal.

2.  Following the September 1973 decision, the appellant 
submitted numerous claims to have her benefits reinstated, 
all of which were denied.  The most recent denial which the 
appellant did not appeal was issued in November 1997.

3.  The additional evidence submitted to reopen the 
appellant's claim for the revocation of the forfeiture of VA 
benefits either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1973 decision of forfeiture regarding the 
appellant's entitlement to VA benefits is final.  38 U.S.C.A. 
§ 4005(c) (1970) (38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. § 19.153 (1973) (38 C.F.R. § 20.1103 (2001)).

2.  The November 1997 decision which denied the appellant's 
restoration of VA benefits is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1997 & 2001).

3.  New and material evidence not having been submitted to 
reopen the claim for the revocation of the forfeiture of VA 
benefits, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 6103, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 3.901 (2001); Trilles v. West, 13 Vet. 
App. 314 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  In September 1973, VA determined that the 
appellant had forfeited all rights to VA benefits as a result 
of her fraudulent statements regarding her marital 
relationship with BA.  Thereafter, she submitted numerous 
claims to have her benefits restored, all of which were 
denied, the most recent being in November 1997.  The evidence 
on file at the time of these prior decisions included records 
showing that she was married to the veteran in July 1937; 
that the veteran had recognized service during World War II, 
and was killed in May 1942; and that the appellant was 
awarded death compensation benefits as his unremarried spouse 
in September 1948.  The correspondence informing her of this 
award also informed her that these benefits would be 
terminated upon her remarriage or death.

An August 1962 Field Examination Request form reflects that 
an investigation was requested in order to permit a 
determination as to whether the appellant had remarried or 
lived in an ostensible marital relationship.  

A March 1963 Field Examination Report reflects, in part, that 
the appellant acknowledged she was informed of the provisions 
regarding the forfeiture of VA benefits; that she had not 
remarried since the death of the veteran, but that she had 
lived in a husband and wife relationship with BA for over 10 
years, with whom she had 4 children.  Other depositions taken 
in conjunction with this Report confirm that the appellant 
had not officially remarried since the veteran's death, but 
that she and BA had lived together as husband and wife.

By an April 1963 Administrative Decision, it was determined 
that the appellant could no longer be recognized as the 
unremarried widow of the veteran because she lived in an 
ostensible marital relationship with BA.  Accordingly, her 
dependency and indemnity compensation (DIC) was terminated.  
The record reflects that the appellant submitted a timely 
Notice of Disagreement to this decision, but did not perfect 
her appeal after a Statement of the Case (SOC) was issued in 
December 1963.

By a statement dated in August 1970, but received in October 
1970, the appellant requested that her VA benefits be 
restored.  She reported that she and BA had separated in 
1959, and had not renewed their relationship since that time.  
Further, she reiterated this contention in a subsequent 
statement dated in November 1970, but received in February 
1971, as well as a May 1972 statement.

A June 1972 Field Examination Report reflects that the 
appellant reiterated her contention that she and BA separated 
in 1959, that she had not seen him since that time, and that 
she asserted that they had been separated at the time of the 
prior Field Examination conducted in 1963.  However, the 
Field Examiner interviewed 5 of the appellant's neighbors, 
all of which confirmed that the appellant and BA were 
intimately known; had not really separated from each other; 
were still living together in the same house and performing 
acts of a legally married couple; that they went out to the 
town or out in the rice fields together, without inhibition 
and openly as they had been doing in the past years; and that 
the longest anyone of them saw the two together was a week 
ago.  Nevertheless, all of them stated that they knew of no 
ceremony of marriage that the appellant and BA ever entered 
into.  The Field Examiner found all of these individuals to 
be credible.

By a July 1972 Administrative Decision, it was determined 
that the appellant had knowingly presented false and material 
evidence in the prosecution of her claim for restoration of 
VA benefits.  Therefore, her records were referred to the 
Director of the VA Compensation, Pension and Education 
Service for consideration of the question of forfeiture.  

The appellant was informed of this referral by correspondence 
dated in August 1972, including the reasons for the referral.  
She subsequently submitted a joint affidavit from ME and MG, 
dated in September 1972, which stated that the appellant and 
BA had been living together as common law wife and husband, 
that the two of them were not legally married, and that BA 
had disappeared from the barrio and his whereabouts were 
unknown.

By a September 1973 decision, the Director of the 
Compensation and Pension Service determined that the 
appellant had forfeited all rights to VA benefits due to her 
fraudulent statements regarding her marital relationship with 
BA.

As mentioned above, the appellant subsequently submitted 
numerous claims to have her VA benefits restored.  In a 
February 1976 statement, she indicated that she was no longer 
living with BA.  By a January 1978 statement, she indicated 
that BA had abandoned her.  

Beginning in February 1986, the appellant submitted numerous 
claims to have her VA benefits restored due to the fact that 
BA had died in November 1984.  She submitted multiple copies 
of his death certificate, and other such official records, 
which attested to this fact.  It is noted that BA's death 
certificate stated that he was married at the time of his 
death, and identified the appellant as his spouse.  The 
appellant also submitted numerous lay statements over the 
years, from various individuals, which essentially reflect 
that BA had died in November 1984, and that while BA and the 
appellant had lived together, they were never officially 
married.

The appellant submitted her most recent claim for the 
restoration of VA benefits in February 2000.  In support of 
her claim, she submitted a certification from the Office of 
the Local Civil Registrar, which had previously been on file, 
and which attested to the fact that BA died in November 1984.  
Additionally, she submitted a certification which attested to 
the fact that she and the veteran had been married in July 
1937.

The appellant also submitted several lay statements in 
support of her claim.  One joint affidavit signed by three 
people, dated in January 1969, was previously of record.  She 
also submitted two joint statements dated in March 2001.  One 
of these statements attested to the veteran's military 
service and the circumstances of his death, while the other 
stated that the appellant never remarried and never cohabited 
with any other man.

At her July 2001 personal hearing, the appellant testified 
that she was in need of financial assistance, and requested 
that VA restore her benefits.  LJ testified that she knew the 
appellant and BA had had children together, that they lived 
as husband and wife, and that the community knew that as 
well.  AB also testified that the appellant and BA were live-
in partners.  Both LJ and AB testified that the appellant and 
BA were never officially married.


Legal Criteria.  An individual is the veteran's widow if she 
has entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, and who was the lawful spouse of 
the veteran at the time of his death.  In order to qualify as 
the veteran's widow she must not have remarried, or lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. §§ 3.1(j), 3.50(b).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

The Board notes that in the caselaw established by Villeza v. 
Brown, 9 Vet. App. 353 (1996), and Tulingan v. Brown, 9 Vet 
App. 484 (1996), the Court held that where a person seeks 
revocation of a previously invoked forfeiture of VA benefits, 
the issue to be addressed is not a question of the submission 
of new and material evidence with respect to the revocation 
of the forfeiture, but rather whether the person is shown by 
a preponderance of the evidence to be a benefits-eligible 
claimant for VA benefits purposes.  However, in Trilles v. 
West, 13 Vet. App. 314 (2000), the Court expressly overruled 
this caselaw, and held that the standard for new and material 
evidence would apply in this type of claim.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed, despite the 
finality of a prior decision, if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  However, in Trilles, the Court stated that 
the standard applied in Hodge may also be inappropriate to 
determine whether new and material evidence has been 
submitted to reopen a claim to revoke a forfeiture, and that 
it wanted the Secretary and the Board to address what 
constitutes new and material evidence for purposes of 
reopening prior forfeiture decisions.  With respect to this 
holding, the Board notes that the only standard it has for 
determining whether new and material evidence has been 
submitted to reopen any type of claim is that set forth in 
38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. 
§ 3.156(a), provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the authors of 
the majority opinion in Trilles commented that "it [was] 
difficult to perceive of any evidence that would 'bear 
directly and substantially upon the specific matter' . . . 
other than evidence exculpatory of the claimant's misdeeds or 
evidence showing VA fraud in the original decision."  Trilles 
at 331.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)) was made law.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain. 

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2002)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2002) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,628-45,629.  Here, the 
appellant's claim was filed prior to August 29, 2001, and, as 
such, these changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the appellant has not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
appellant of the evidence necessary to substantiate her 
claim, including the standard for "new and material 
evidence" under 38 C.F.R. § 3.156(a) and the basis for her 
forfeiture of benefits, by various documents such as the May 
2000 SOC, as well as Supplemental Statements of the Case 
(SSOC) issued in February 2001, April 2001, and January 2002.  
The appellant was also provided this information at her July 
2001 personal hearing.  As such, the appellant was kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Based on the foregoing, the Board finds 
that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply). 


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been submitted to reopen the 
appellant's claim for revocation of forfeiture of VA 
benefits.

The Board finds that the evidence submitted to reopen the 
appellant's claim is cumulative and redundant of that 
previously of record.  The January 1969 joint affidavit was 
previously on file, and, thus, is not new.  With respect to 
the documents from the Office of the Local Civil Registrar 
attesting to BA's death in November 1984 and the appellant's 
marriage to the veteran in July 1937, the Board notes that 
such evidence was previously of record, and that these facts 
were not in dispute.  Accordingly, these documents do not 
constitute new and material evidence pursuant to 38 C.F.R. 
§ 3.156(a).

The Board notes that the appellant's statements, and the 
personal hearing transcript, are "new" to the extent this 
evidence was not previously of record.  However, the 
contentions contained in both the statements and hearing 
testimony are similar to the contentions that were made at 
the time of the prior final decisions.  Thus, this evidence 
is also cumulative and redundant.  38 C.F.R. § 3.156(a).

As noted above, the appellant testified at her personal 
hearing that she was in need of financial assistance.  While 
the Board is sympathetic to the appellant's situation, this 
evidence does not bear directly and substantially upon the 
specific matter under consideration; i.e. the reasons for the 
forfeiture of the appellant's right to VA benefits.  
Consequently, this evidence is not new and material.  
38 C.F.R. § 3.156(a).

The Board further finds that nothing in the additional 
evidence is exculpatory of the appellant's misdeeds, nor does 
it show VA fraud in the original decision.  In fact, the 
additional evidence, particularly the personal hearing 
testimony, tends to confirm that she and BA did live together 
in an ostensible marital relationship up to the time of his 
death.

With respect to the appellant's contentions that she and BA 
were never officially married, the Board notes that the law 
regarding entitlement to VA benefits for a veteran's 
surviving spouse does not require that there be a formal 
marriage for benefits to be discontinued.  Rather, the law 
specifically states that an individual is not entitled to VA 
benefits as a veteran's surviving spouse if that individual 
has lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. §§ 
3.1(j), 3.50(b).  Moreover, the record reflects that the 
appellant was aware of this fact prior to the September 1973 
forfeiture decision by virtue of the April 1963 decision 
which originally terminated her VA death benefits.  

The Board notes that the appellant has made reference to the 
fact that the law allows for the reinstatement of VA death 
benefits if the remarriage is terminated by death, divorce, 
or annulment.  However, this change in the law is irrelevant 
to the instant case because it was determined that the 
appellant forfeited her right to VA benefits by the 
submission of fraudulent statements regarding the status of 
her relationship with BA.  In short, the law does not 
authorize the restoration of benefits in cases, such as the 
appellant's, where the right to VA benefits was terminated 
because of a forfeiture decision.

There being no other evidence to support the appellant's 
appeal, the Board concludes that new and material evidence 
has not been submitted, and that the benefit sought on appeal 
must be denied.  Inasmuch as the appellant has not submitted 
new and material evidence in support of her request to 
reopen, the Board does not have jurisdiction to consider the 
claim or to order additional development.  See Barnett, 
supra.










ORDER

New and material evidence not having been submitted to reopen 
the claim for the revocation of the forfeiture of VA 
benefits, the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

